 



Exhibit 10.2

 

Yelp Inc.
Restricted Stock Unit Grant Notice
2012 Equity Incentive Plan

 

Yelp Inc. (the “Company”) hereby awards to Participant the number of restricted
stock units (“RSUs”) set forth below (the “Award”). The Award is subject to all
of the terms and conditions as set forth in this Notice, the 2012 Equity
Incentive Plan (the “Plan”) and the Restricted Stock Unit Agreement (the “Award
Agreement”), both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined herein but defined in the
Plan or the Award Agreement will have the same definitions as in the Plan or the
Award Agreement. In the event of any conflict between the terms of the Award and
the Plan, the terms of the Plan will control.

 

Participant: Rob Krolik   Date of Grant:     Vesting Commencement Date:    
Number of RSUs: 30,000  

 

Vesting Schedule: One quarter (1/4) of the RSUs will vest on each of February
20, 2016, May 20, 2016, August 20, 2016 and November 20, 2016, provided that
Participant remains employed through each vesting date that occurs prior to the
Regular End Date (as defined in the Transition Agreement between Participant and
the Company dated February 4, 2016 (the “Transition Agreement”)) and, with
respect to each vesting date that occurs after the Regular End Date,
Participant’s employment has not terminated pursuant to paragraph 6 of the
Transition Agreement.     Issuance Schedule: Subject to any change on a
Capitalization Adjustment, one share of Common Stock will be issued for each RSU
which vests at the time set forth in Section 6 of the Award Agreement.  

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement, the Plan and the stock plan prospectus for this Plan. As of the Date
of Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersede all prior oral and written agreements on the
terms of the Award, with the exception, if applicable, of (i) the Transition
Agreement and (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law. By accepting this Award, you
consent to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

Yelp Inc.   Participant:           By:         Signature   Signature          
Title:      Date:             Date:        

 

Attachments:      Award Agreement, 2012 Equity Incentive Plan

 

 

 

 

Yelp Inc.

2012 Equity Incentive Plan

 

Restricted Stock Unit Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Yelp Inc. (the “Company”) has awarded you a Restricted Stock Unit
award (the “Award”) under its 2012 Equity Incentive Plan (the “Plan”) for the
number of Restricted Stock Units indicated in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement or in the Grant Notice but
defined in the Plan will have the same definitions as in the Plan. In the event
of any conflict between the terms in this Agreement and the Plan, the terms of
the Plan will control.

 

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

 

1.            Grant of the Award. This Award represents your right to be issued
on a future date one share of the Company’s Common Stock for each Restricted
Stock Unit that vests. This Award was granted in connection with the Transition
Agreement between you and the Company dated February 4, 2016 (the “Transition
Agreement”).

 

2.            Vesting. Your Restricted Stock Units will vest as provided in the
Grant Notice. Vesting will cease upon the termination of your employment prior
to the Regular End Date (as defined in the Transition Agreement) and, after the
Regular End Date, upon the termination of your employment under the
circumstances described in paragraph 6 of the Transition Agreement. Any
Restricted Stock Units that have not yet vested as of the date vesting ceases
pursuant to the preceding sentence will be forfeited immediately.

 

3.            Number of Restricted Stock Units & Shares of Common Stock.

 

(a)          The Restricted Stock Units subject to your Award will be adjusted
for Capitalization Adjustments, as provided in the Plan.

 

(b)          Any additional Restricted Stock Units and any shares, cash or other
property that become subject to the Award pursuant to this Section 3 will be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award.

 

(c)          No fractional shares or rights for fractional shares of Common
Stock will be created pursuant to this Section 3. Any fraction of a share will
be rounded down to the nearest whole share.

 

1.

 

 

4.          Securities Law Compliance. You will not be issued any Common Stock
underlying the Restricted Stock Units or other shares with respect to your
Restricted Stock Units unless either (i) the shares are registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive shares underlying your Restricted Stock Units if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

 

5.          Transferability. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of any portion of the Restricted Stock Units or the shares in respect of your
Restricted Stock Units. For example, you may not use shares that may be issued
in respect of your Restricted Stock Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units.

 

(a)          Death. Your Restricted Stock Units are not transferable other than
by will and by the laws of descent and distribution. Upon receiving written
permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company and any broker designated by the Company to effect
transactions under the Plan, designate a third party who, in the event of your
death, will thereafter be entitled to receive any distribution of Common Stock
or other consideration to which you were entitled at the time of your death
pursuant to this Agreement. In the absence of such a designation, your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, such Common Stock or other consideration.

 

(b)          Domestic Relations Orders. Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive the distribution of Common Stock
or other consideration under your Restricted Stock Units, pursuant to the terms
of a domestic relations order or official marital settlement agreement that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss with the Company’s General Counsel the proposed terms
of any such transfer prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order or marital settlement agreement. The Company is not
obligated to allow you to transfer your Award in connection with your domestic
relations order or marital settlement agreement.

 

6.           Date of Issuance.

 

(a)          The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and will be
construed and administered in such a manner.

 

(b)          Subject to the satisfaction of the withholding obligations set
forth in Section 10 of this Agreement, in the event one or more Restricted Stock
Units vests, the Company will issue to you, on the applicable vesting date, one
share of Common Stock for each Restricted Stock Unit that vests and such
issuance date is referred to as the “Original Issuance Date.” If the Original
Issuance Date falls on a date that is not a business day, delivery will instead
occur on the next following business day.

 

2.

 

  

(c)          However, if (i) the Original Issuance Date does not occur (1)
during an “open window period” applicable to you, as determined by the Company
in accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established Company-approved 10b5-1 trading plan),
and (ii) the Company elects, prior to the Original Issuance Date, (1) not to
satisfy the Withholding Taxes described in Section 10 by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, (2) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 of this Agreement
(including but not limited to a commitment under a previously established
Company-approved 10b5-1 trading plan), and (3) not to permit you to pay your
Withholding Taxes in cash, then the shares that would otherwise be issued to you
on the Original Issuance Date will not be delivered on such Original Issuance
Date and will instead be delivered on the first business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open public
market, but in no event later than December 31 of the calendar year in which the
Original Issuance Date occurs (that is, the last day of your taxable year in
which the Original Issuance Date occurs), or, if and only if permitted in a
manner that complies with Treasury Regulation Section 1.409A-1(b)(4), no later
than the date that is the 15th day of the third calendar month of the year
following the year in which the shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulation Section 1.409A-1(d).

 

7.          Dividends. You will receive no benefit or adjustment to your
Restricted Stock Units with respect to any cash dividend, stock dividend or
other distribution except as provided in the Plan with respect to a
Capitalization Adjustment.

 

8.          Restrictive Legends. The Common Stock issued with respect to your
Restricted Stock Units will be endorsed with appropriate legends determined by
the Company.

 

9.          Award not a Service Contract. Your Continuous Service is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Agreement (including, but not limited to, the vesting of your
Restricted Stock Units or the issuance of the shares subject to your Restricted
Stock Units), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Agreement or the Plan shall:  (i) confer upon you any
right to continue in the employ or service of, or affiliation with, the Company
or an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 

3.

 

  

10.         Withholding Obligations.

 

(a)          On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you agree to make adequate provision for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any Affiliate that arise in connection with your Award (the “Withholding
Taxes”). Specifically, the Company or an Affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Restricted Stock Units with
a Fair Market Value (measured as of the date shares of Common Stock are issued
to you) equal to the amount of such Withholding Taxes; provided, however, that
the number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income.

 

(b)          Unless the Withholding Taxes of the Company and/or any Affiliate
are satisfied, the Company will have no obligation to deliver to you any Common
Stock.

 

(c)          In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

 

11.         Unsecured Obligation. Your Award is unfunded, and as a holder of
vested Restricted Stock Units, you will be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Agreement. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Agreement until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

12.         Other Documents. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

4.

 

  

13.         Notices. Any notices provided for in this Agreement or the Plan will
be given in writing (including electronically) and will be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

14.         Miscellaneous.

 

(a)          The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b)          You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)          You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

 

(d)          This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)          All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

15.         Governing Plan Document. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Except as expressly provided in this Agreement, in the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan will control.

 

16.         Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

5.

 

  

17.         Effect on Other Employee Benefit Plans. The value of the Award
subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.

 

18.         Amendment. Any amendment to this Agreement must be in writing,
signed by a duly authorized representative of the Company. The Board reserves
the right to amend this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, interpretation, ruling, or
judicial decision.

 

19.         Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). However, if this Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, and if
you are a “Specified Employee” (within the meaning set forth Section
409A(a)(2)(B)(i) of the Code) as of the date of your separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), then the
issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six months thereafter will not be
made on the originally scheduled dates and will instead be issued in a lump sum
on the date that is six months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

20.         No Obligation to Minimize Taxes. The Company has no duty or
obligation to minimize the tax consequences to you of this Award and will not be
liable to you for any adverse tax consequences to you arising in connection with
this Award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this Award and
by signing the Grant Notice, you have agreed that you have done so or knowingly
and voluntarily declined to do so.

 

*    *    *

 

This Restricted Stock Unit Agreement will be deemed to be signed by you upon the
signing by you of the Restricted Stock Unit Grant Notice to which it is
attached.

 



6.

 

 

